Citation Nr: 0430035	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  99-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than March 18, 1991, 
for the grant of service connection for acute lymphocytic 
leukemia.



REPRESENTATION

Appellant represented by:	Michael D. Mitchell, Attorney 
at Law



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The appellant had active naval service from April 1968 to 
April 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In April 1996, the Board denied the veteran's claim for 
service connection for acute lymphocytic leukemia.  He 
appealed to the U.S. Court of Veterans Appeals (now called 
the U.S. Court of Appeals for Veterans Claims (Court)).  And 
on December 12, 1996, during the pendency of the appeal, the 
parties filed a Joint Motion to vacate and remand the case to 
the Board for further development and readjudication.  The 
Court granted the Joint Motion by Order dated December 13, 
1996.  In June 1997 and January 1999, the Board remanded the 
case to the RO for further development and consideration in 
accordance with the directives specified in the Joint Motion.  
In August 1999, the RO granted service connection for acute 
lymphocytic leukemia and assigned a 30 percent rating, 
retroactively effective from March 18, 1991.  The veteran 
then appealed for an earlier effective date for the grant of 
service connection.

The veteran requested a Board hearing at the RO in December 
1999.  But in January 2000, his attorney withdrew the request 
for a hearing.  38 C.F.R. § 20.704(e) (2003).  The case since 
has been returned to the Board for further appellate 
consideration concerning whether he is entitled to 
an earlier effective date.

Unfortunately, to ensure procedural due process, the appeal 
again must be REMANDED to the RO - but this time via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the claim on appeal.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).

The Board realizes the RO sent the veteran a supplemental 
statement of the case (SSOC) in June 2004 listing the 
regulations pertaining to the VCAA.  However, mere 
notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, 
is insufficient for purposes of compliance with this law.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

VA's General Counsel rather recently held that no VCAA notice 
was required for a downstream issue such as an earlier 
effective date claim in cases where VA already has given VCAA 
notice regarding the original service connection claim.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  But where, as here, the 
VCAA notice was defective for the reasons cited above, a VCAA 
letter must be issued to correct this procedural due process 
problem before the Board can decide this case.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(the Board's failure to enforce compliance with the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is remandable error); see also Charles, 16 Vet. 
App. at 374 (requiring that the Board identify documents in 
file providing notification that complies with the VCAA).  



Until the veteran is provided notice as to what information 
and evidence is needed to substantiate his claim, it is not 
possible to determine either that there is no possible 
information or evidence that could be obtained to 
substantiate his earlier effective date claim or that there 
is no reasonable possibility that any required VA assistance 
would aid in substantiating his claim.  See 38 U.S.C.A. § 
5103A(a)(2)).  Concerning this quandary, in a precedent 
decision, Huston v. Principi, 17 Vet. App. 370 (2002), the 
Court held that VCAA notice must inform the veteran that 
proof of an earlier filed claim is needed to support his 
request for an earlier effective date.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107), are fully complied with and 
satisfied.  This includes apprising the 
veteran that evidence of an earlier filed 
claim is needed to support his request 
for an earlier effective date for service 
connection for his acute lymphocytic 
leukemia.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim remains denied, send the 
veteran and his attorney a supplemental 
statement of the case (SSOC) and give 
them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



